Citation Nr: 1615248	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to December 30, 2009, for residuals of a gunshot wound (GSW) to the right (major) upper extremity and in excess of 70 percent after December 30, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to February 1946.  His medals and citations include the Purple Heart and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision on behalf of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues then on appeal were remanded for additional development in October 2015.

A subsequent December 2015 rating decision, among other things, granted an increased 70 percent evaluation from December 30, 2009, for the service-connected right upper extremity residuals of GSW disability.  The adjudication also granted entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) and special monthly compensation (SMC).  There has been no expressed disagreement with the assigned effective dates and the appeal as to entitlement to a TDIU.  The Board also notes that the December 2015 rating decision established service connection for residuals of right upper extremity scarring, but that the Veteran has expressed no disagreement with the assigned rating or effective date and the issue has not been developed for appellate review.  Therefore, the issue listed on the title page of this decision is the only matter remaining before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a gunshot wound to the right (major) upper extremity disability prior to December 30, 2009, was manifested by no more than severe incomplete paralysis of the lower radicular group nerves.

2.  As loss of use of the arm above the pronator teres is not shown, the 70 percent rating assigned for the Veteran's service- residuals of a gunshot wound to the right (major) upper extremity disability after December 30, 2009, is maximum schedular rating.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to December 30, 2009, for residuals of a gunshot wound to the right upper extremity and in excess of 70 percent after December 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a Diagnostic Code 8512 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in February 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.    

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  For disability compensation the effective date for an increase is the earliest date as of which it is factually ascertainable that there was an increase in disability if the claim is received within one year of that date.  38 C.F.R. § 3.400(o)(2) (2015).  The effective date statute and its implementing regulations require that the evidence demonstrate that at least some portion of an increase in disability occurred within the one-year period prior to the date of the claimant's claim for increase to receive the benefit of an earlier effective date.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed.Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

"Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A muscle injury rating, however, will not be combined with a peripheral nerve paralysis rating of same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2015).  The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

As an initial matter, the Board notes that a January 1947 rating decision established a 40 percent rating for the Veteran's residuals of a gunshot wound to the right (major) upper extremity effective from December 4, 1946, under the criteria for Diagnostic Code 8512 (lower radicular group).  An August 2004 rating decision granted an increased 50 percent rating effective from July 27, 2001, under the criteria for Diagnostic Code 8512.  VA regulations provide that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2015).  Once a disability rating has been in effect for 20 or more years, "VA [is] required to discuss § 3.951(b) in any subsequent adjudication involving [that disability]."  Murray v. Shinseki, 24 Vet.App. 420, 424 (2011).  The Veteran's rating of at least 40 percent under Diagnostic Code 8512 has been continuous for more than 20 years and is protected.  

The December 2015 rating decision in this case granted an increased 70 percent evaluation under the criteria for 38 C.F.R. § 4.124a, Diagnostic Code 5125 (upper extremity amputation: loss of use of the hand).  However, the Board finds the increased 70 percent rating effective from December 30, 2009, is more appropriately assigned under the criteria for Diagnostic Code 8512.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The Veteran has no actual amputation of the right hand and that the schedular criteria for Diagnostic Code 8512 specifically account for the manifest impairment including substantial loss of use of the hand.  

The Board further notes that the present appeal arose from an adjudication of the Veteran's December 30, 2009, claim for an increased rating.  While the medical evidence subsequently obtained includes a December 2015 VA hand and finger examination report and medical opinion noting mild incomplete right medial nerve paralysis and severe incomplete ulnar nerve paralysis, the probative evidence dated prior to December 30, 2009, demonstrated service-connected disability predominantly to the right ulnar nerve or lower radicular group.  In fact, a May 2004 VA examination report found nerve conduction studies revealed reduced velocities in the median and ulnar nerves, bilaterally, but found they were suggestive of polyneuropathy and tremors of recent onset considered to be senile in nature and were unrelated to his GSW or previous injuries.  A March 2008 VA examination found the Veteran's right ulnar neuropathy secondary to GSW in 1945 was stable and unchanged.  

While separate ratings under Diagnostic Code 8515 (median nerve) and Diagnostic Code 8516 (ulnar nerve) prior to December 30, 2009, without limitation due to the amputation rule are theoretically possible, neither ratings could be assigned in combination with the assigned 50 percent rating under Diagnostic Code 8512.  The criteria involve symptom manifestation that are not distinguishable.  The Board further notes that higher alternative ratings under Diagnostic Codes 8515 and 8615 are not possible after December 30, 2009 (due to the amputation rule (38 C.F.R.
§ 4.68)), and that higher combined separate ratings prior to December 30, 2009, require factually ascertainable evidence of an increased median nerve disability dated during the prior one-year period.  The available record includes no such factually ascertainable evidence.

It is additionally noted that the assignment of a 70 percent rating under Diagnostic Code 8512 rather than Diagnostic Code 5125 has no adverse effect on the Veteran's receipt of VA compensation benefits.  VA regulations provide that the loss of use of a hand, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2015).  An impairment to this level is demonstrated.

While separate disabilities rating may be assigned, including for muscle injury and peripheral nerve paralysis that affect entirely different functions, the Board finds the evidence in this case demonstrates that no additional separate rating is warranted.  The December 2015 rating decision established service connection for residuals right upper extremity scarring .  It is also significant to note that a December 2015 VA joints examination revealed mild degenerative changes to the Veteran's right elbow and right wrist, but that the examiner found his GSW did not involve bony anatomy and that the present joint abnormalities were due to the normal aging process unrelated to the GSW.  In fact, the examiner noted that studies showed that by age 60 greater than 90 percent of people had evidence of degenerative at one or more joints.  

Additionally, the Board notes that there is no higher alternative schedular rating available for injuries to Muscle Group IX of the Veteran's dominant (major) arm under 38 C.F.R. § 4.73, including evaluations for severe muscle injuries as defined by 38 C.F.R. § 4.56 (2015).  Under Diagnostic Code 5309, the function of Muscle Group IX is defined as involving forearm muscles that act in strong grasping movements and that are supplemented by the intrinsic muscles in delicate manipulative movements.  It is further noted that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Muscle injuries to Muscle group IX are to be rated on limitation of motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2015).  

The December 2015 VA joint examination in this case revealed normal right elbow flexion and extension and normal supination and pronation.  There was no additional loss of motion after repetitive use testing.  Although a December 2015 VA hand and finger examination revealed flexion deformities of the right little and ring fingers and abnormal motion to the right hand, the examiner found that there was no evidence of ankylosis to any joint.  Therefore, no higher alternative rating may be assigned under the criteria for muscle injuries involving the right upper extremity.

The Board recognizes that a rating greater than 70 percent can be assigned for loss of use of the arm (amputation) above the pronator teres (forearm) under Diagnostic Codes 5120-5123.  Such a level of severity has not been shown or approximated.  The medical evidence of record shows that the Veteran retains full strength and range of motion of elbow.  The December 2015 VA examination indicates that his symptoms are focused on the hand.

As to the Veteran's remaining claim for an increased schedular rating, the Board finds that the persuasive evidence demonstrates the service-connected residuals of a gunshot wound to the right upper extremity disability prior to December 30, 2009, was manifested by no more than severe incomplete paralysis of the lower radicular group nerves.  The Board finds that the medical evidence then of record, including VA examination reports dated in May 2004 and March 2008, as to the degree of impairment resulting from the service-connected disability are persuasive.  Although the Veteran's reports as to his upper extremity impairment are credible, he is not competent to provide opinions concerning etiology or symptom attribution.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence, overall, demonstrated no more than severe incomplete paralysis to the lower radicular group nerves and attributed the Veteran's recent increased symptoms to a polyneuropathy disorder unrelated to service or a service-connected disability.  Therefore, entitlement to a schedular rating in excess of 50 percent prior to December 30, 2009, for residuals of a gunshot wound to the right upper extremity is not warranted.

The Board further find that the Veteran's service-connected residuals of a gunshot wound to the right (major) upper extremity disability after December 30, 2009, is manifested by no more than complete paralysis of the lower radicular group nerves with substantial loss of use of the hand.  However, as the presently assigned 70 percent rating is the maximum schedular rating possible under Diagnostic Code 8512 an increase is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased schedular rating.

Extra-Schedular Rating

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to his service-connected disability.  The Veteran's statements asserting that he was unemployable due to his service-connected disabilities have been adequately addressed by the award of a TDIU as well as his receipt of special monthly compensation under 37 U.S.C. §1114(s).  The overall evidence of record, however, does not demonstrate that the schedular evaluations are inadequate.

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent prior to December 30, 2009, for residuals of a gunshot wound to the right upper extremity and in excess of 70 percent after December 30, 2009, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


